Application for a writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether the trial court’s reasonable doubt charge was improper. Upon our review of the trial court’s charge, we conclude that the issue may have merit. Therefore, the order of February 2, 1996 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his brief with this Court on or before August 26, 1996; if so filed and served, respondent is directed to file its brief on or before September 25, 1996, and the appeal is to be added to the calendar for the term of Court commencing October 15, 1996. Present — Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.